DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “a fiber core material of the hollow-core photonic crystal fiber is pollution-free silicon”. However, the specification has no support for “pollution-free silicon”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hori et al. (US 9,825,419 B2; pub. Nov. 21, 2017).
Regarding claim 1, Hori et al. disclose: a femtosecond pulse laser modulator (fig.1C 1300), comprising: a negative dispersion light path (fig.1C 1320, col.7 L6-12) and a positive dispersion light path (fig.1C 1310, col.6 L57-63), wherein the negative dispersion light path comprises a laser input fiber, wherein the laser input fiber is configured to transmit laser compensated for through prechirp (col.6 L65-67); the positive dispersion light path is located between a femtosecond pulse laser and the negative dispersion light path, and is configured to compensate for, through prechirp, negative dispersion of the laser produced in the laser input fiber.
Regarding claim 2, Hori et al. disclose: the input fiber is a hollow-core photonic crystal fiber, providing distortion-free transmission for the femtosecond pulse laser with a center wavelength in 920 nm (col.6 L21-24, col.6 L65-67, col.11 L31-33).
Regarding claim 4, Hori et al. disclose: the positive dispersion light path comprises a dispersion compensation element, and the dispersion compensation element is of a commercial material (col.7 L6-12).
Regarding claim 6, Hori et al. disclose: the positive dispersion light path further comprises an acousto-optic modulator, and the acousto-optic modulator is configured to receive laser compensated for by the dispersion compensation element (col.5 L38-43), adjust laser intensity, and then output the laser to the laser input fiber (col.6 L57-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (US 9,825,419 B2; pub. Nov. 21, 2017).
Regarding claim 3, Hori et al. disclose: a fiber core material of the hollow-core photonic crystal fiber is pollution-free silicon (col.6 L65-67), and a fiber core diameter is 10-50 µm (col.11 L47-51). Hori et al. are silent about: a fiber core diameter is 8-9 µm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (US 9,825,419 B2; pub. Nov. 21, 2017) in view of Ben-Yakar et al. (US 9,333,036 B2; pub. May 10, 2016).
Regarding claim 9, Hori et al. disclose: a two-photon microscopic imaging device (fig.2 Microscope (MS)), comprising: a femtosecond pulse laser (fig.2 item 2100), configured to produce laser with a center wavelength in 920 nm (col.6 L65-67, col.11 L31-33); the femtosecond pulse laser modulator of claim 1, configured to receive the laser output by the femtosecond pulse laser, perform pulse amplification, and then output the amplified laser to a probe (col.2 L1-8); and the probe, wherein the probe comprises: a scan imaging portion (fig.2 item 2400), configured to receive the laser output by the femtosecond pulse laser modulator (col.2 L1-8). Regarding claim 3, Hori et al. ae silent about: miniature two-photon microscopic imaging device, scan tissues inside a live specimen using the laser, so as to excite a biological indicator inside the live specimen to produce a fluorescence signal; and a fluorescence output fiber, which is configured to output the fluorescence signal.
In a similar field of endeavor, Ben-Yakar et al. disclose: miniature two-photon microscopic imaging device (col.9 L1-18 & L62-67), scan tissues inside a live specimen using the laser (col.9 L50-61, col.12 L23-37, col.26 L57-67), so as to excite a biological indicator inside the live specimen (col.12 L50-53) to produce a fluorescence signal; and a fluorescence output fiber, which is configured to output the fluorescence signal (col.10 L53-63) motivated by the benefits for precise manipulation that reduces damage to surrounding tissues (Ben-Yakar et al. col.12 L46-48).
In light of the benefits for precise manipulation that reduces damage to surrounding tissues as taught by Ben-Yakar et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hori et al. with the teachings of Ben-Yakar et al.
Regarding claim 20, choosing a region to be imaged: fixing a live specimen, and choosing the region to be imaged from the live specimen using a benchtop two-photon microscope; and collecting a fluorescence signal: mounting a miniature probe of the miniature two- photon microscopic imaging device according to claim 9 on the live specimen, and releasing the live specimen, to collect a fluorescence signal output from the region to be imaged (the claim is rejected on the same basis as claim 9).



Allowable Subject Matter
Claims 5, 7-8, 10-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior arts fail to teach, disclose, suggest or make obvious: the dispersion compensation element is an H-ZF62 glass tube.
Regarding claim 7, the prior arts fail to teach, disclose, suggest or make obvious: the positive dispersion light path further comprises a laser orientation adjustment assembly, which is provided between the dispersion compensation element and the acousto-optic modulator, for adjusting modulation efficiency of the acousto-optic modulator.
Regarding claim 8, the prior arts fail to teach, disclose, suggest or make obvious: the positive dispersion light path further comprises a spectroscopic assembly, configured to split the laser modulated by the acousto-optic modulator into at least two bundles, and output the split laser to the laser input fiber.
Regarding claim 10, the prior arts fail to teach, disclose, suggest or make obvious: the scan imaging portion comprises: a micro-electromechanical scanner, configured to perform two-dimensional scanning for tissues inside the live specimen in a manner of altering magnitude of a laser incident angle through rotation; an objective, configured to converge the laser from the micro-electromechanical scanner into the live specimen; a scan lens, which is arranged on a light path between the micro-electromechanical scanner and the objective, configured to convert the laser altered in angle caused by the two-dimensional scanning of the micro-electromechanical scanner into position-altered laser; and a dichroic mirror, which is provided between the scan lens and the objective, configured to separate the laser from the fluorescence signal.
Claims 11-14 are object on the same basis as claim 10 for dependency reasons.
Regarding claim 15, the prior arts fail to teach, disclose, suggest or make obvious: the fluorescence output fiber is a supple fiber bundle.
Claim 16 is object on the same basis as claim 15 for dependency reasons.
Regarding claim 17, the prior arts fail to teach, disclose, suggest or make obvious: a case, configured to provide a restricted space for free movement of the live specimen; a wiring installation assembly, through which the laser input fiber and the fluorescence output fiber are mounted on the case in a manner of rotating at will with respect to the case; and a data collecting assembly, configured to gather the fluorescence signal output by the fluorescence output fiber.
Claims 18-19 are object on the same basis as claim 17 for dependency reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884